Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 1 of 26 PageID: 36727



 Scott S. Christie                            Lee Carl Bromberg
 Matthew A. Sklar                             Wyley S. Proctor
 Ravin R. Patel                               Brian M. Seeve
 MCCARTER & ENGLISH, LLP                      Thomas R. Fulford
 Four Gateway Center                          Thomas F. Foley
 100 Mulberry Street                          James Thomson
 Newark, New Jersey 07102                     MCCARTER & ENGLISH, LLP
 (973) 848-5388                               265 Franklin St.
                                              Boston, Massachusetts 02110
 Counsel for Defendants Xactware              (617) 449-6500
 Solutions, Inc. and Verisk Analytics, Inc.

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


  EAGLE VIEW TECHNOLOGIES, INC.
  and PICTOMETRY INTERNATIONAL
  CORP.,
                                                   Civil Action No. 15-cv-07025-RBK-JS
                     Plaintiffs,

          v.
                                                   ORAL ARGUMENT REQUESTED
  XACTWARE SOLUTIONS, INC. and
  VERISK ANALYTICS, INC.,

                     Defendants.


 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE TO
     EXCLUDE ANY ARGUMENT, EVIDENCE, TESTIMONY, OR
   REFERENCE TO ANY OF DEFENDANTS’ INVALIDITY THEORIES
             ESTOPPED BY INTER PARTES REVIEW




 ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 2 of 26 PageID: 36728




                                        TABLE OF CONTENTS

 I.      INTRODUCTION ........................................................................................... 1

 II.     BACKGROUND ............................................................................................. 4
 III.    ARGUMENT ................................................................................................... 8

         A.        Inter Partes Review Estoppel is Limited ............................................... 8

         B.        The Doctrine Res Judicata is Inapplicable and Does Not Bar
                   Defendants’ Invalidity Arguments ...................................................... 15

         C.        The Exclusion of Invalidity Arguments Will Be Difficult to
                   Implement and May Require a New Trial........................................... 19

 IV.     CONCLUSION.............................................................................................. 20




 ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 3 of 26 PageID: 36729




                                    TABLE OF AUTHORITIES

                                                                                                     Page(s)
 FEDERAL CASES
 Aqua Prod., Inc. v. Matal,
   872 F.3d 1290 (Fed. Cir. 2017) ............................................................................ 9

 Barclay v. United States,
   443 F.3d 1368 (Fed. Cir. 2006) .......................................................................... 12

 BTG Int'l Ltd. v. Amneal Pharm. LLC,
   352 F. Supp. 3d 352 (D.N.J. 2018) ...............................................................12, 20

 CoreStates Bank, N.A. v. Huls Am., Inc.,
   176 F.3d 187 (3d Cir. 1999) .........................................................................16, 17

 Depomed, Inc. v. Purdue Pharma L.P.,
   No. CV 13-571 (MLC), 2016 WL 8677317 (D.N.J. Nov. 4, 2016) .........9, 10, 14
 Finjan, Inc. v. Blue Coat Systems, LLC,
    283 F. Supp. 3d 839 (N.D. Cal. 2017) ................................................................ 10

 Foster v. Hallco Mfg. Co.,
   947 F.2d 469 (Fed. Cir. 1991) ............................................................................ 16
 Hallco Mfg. Co. v. Foster,
   256 F.3d 1290 (Fed. Cir. 2001) .......................................................................... 16
 HP Inc. v. MPHJ Tech. Inv., LLC,
   817 F.3d 1339 (Fed. Cir. 2016) ..............................................................10, 11, 14
 Intellectual Ventures I LLC v. Toshiba Corp.,
    221 F. Supp. 3d 534 (D. Del. 2016).................................................................... 10

 Intellectual Ventures I LLC v. Toshiba Corp.,
    No. CV 13-453-SLR, 2017 WL 107980 (D. Del. Jan. 11, 2017) .................11, 15

 Koninklijke Philips N.V. v. Wangs All. Corp.,
   No. CV 14-12298-DJC, 2018 WL 283893 (D. Mass. Jan. 2, 2018) ............11, 14



                                                       ii
 ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 4 of 26 PageID: 36730



 Milwaukee Elec. Tool Corp. v. Snap-On Inc.,
    271 F. Supp. 3d 990 (E.D. Wis. 2017) ............................................................... 14

 Purter v. Heckler,
   771 F.2d 682, 691 (3d Cir. 1985) ....................................................................... 18

 SAS Inst., Inc. v. Iancu,
   138 S. Ct. 1348 (2018) ..................................................................................12, 13

 Synopsys, Inc. v. Mentor Graphics Corp.,
    814 F.3d 1309 (Fed. Cir. 2016) ............................................................................ 9

 Verinata Health, Inc. v. Ariosa Diagnostics, Inc,
    No. 12-CV-05501-SI, 2017 WL 235048 (N.D. Cal. Jan. 19, 2017) .................. 11

 FEDERAL STATUTES
 35 U.S.C. § 311 ............................................................................................14, 17, 18

 35 U.S.C. § 315 .................................................................................................passim
 35 U.S.C. § 316 ........................................................................................................ 18

 REGULATIONS
 37 CFR § 42.24 ........................................................................................................ 18




                                                             iii
 ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 5 of 26 PageID: 36731



 I.      INTRODUCTION
         The motion of Plaintiff Eagle View Technologies, Inc. (“Eagle View”) to

 improperly expand the scope of inter partes review (“IPR”) estoppel should be

 denied because it misinterprets the relevant statute and disregards controlling law

 of the Court of Appeals for the Federal Circuit (the “Federal Circuit”). The

 sweeping assertion of IPR estoppel in Eagle View’s motion is inapplicable here

 because IPR proceedings involve statutorily-restricted validity challenges, take

 place in a different forum under different standards of proof, and are not binding

 on this Court. In addition, only two of the eleven asserted claims in this case were

 the subject of rulings in the PTAB, which did not alter their status in this case.

 Indeed both rulings found that while obviousness of those two claims had been

 established by the cited prior art references, they were outweighed by a

 presumption of commercial success. In other words, the two claims survived a

 particular validity challenge by the thinnest of margins. The two claims remain

 subject to validity challenge under multiple grounds in this Court, as do the nine

 other asserted claims. Eagle View’s instant motion risks extreme jury confusion

 and prejudice to Defendants, including to Defendants’ right to a jury trial itself.

            Neither does the doctrine of res judicata bar Defendants’ invalidity

 arguments in this litigation, which involves different causes of action. Furthermore,

 and perhaps most importantly, the radical excising of invalidity arguments from



 ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 6 of 26 PageID: 36732



 trial sought by Plaintiff cannot be implemented without severe prejudice to

 Defendants, would confuse the jury, and would likely render the upcoming trial

 futile. Eagle View’s motion should be denied.

         The inter partes review estoppel statute is only triggered with respect to a

 claim when, among other things, the U.S. Patent & Trademark Office’s Patent

 Trial and Appeal Board (“PTAB”) both (1) institutes review on that claim and (2)

 issues a final written decision. Moreover, the Federal Circuit has explained that

 inter partes review estoppel does not apply to invalidity grounds not forming the

 basis for institution of review proceedings. In other words, an IPR petitioner is not

 precluded from pursuing a decision on the merits of an invalidity argument set

 forth in a petition if the PTAB fails to address the issue. Furthermore, controlling

 Federal Circuit law establishes that estoppel should not apply to grounds that are

 not even included in a petition, regardless of the circumstances.

         Eagle View’s disregard of controlling Federal Circuit law should not be

 entertained. Inter partes review proceedings are limited in scope and limited in

 length, and the invalidity grounds that can be presented in those proceedings are

 narrow. There is no reason to artificially limit arguments in this litigation in

 derogation of Defendants’ right to a fair trial.

         Contrary to Eagle View’s unfounded argument, the doctrine of res judicata,

 likewise, does not limit the invalidity arguments in this case in any respect.


                                            2
 ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 7 of 26 PageID: 36733



 Although the inter partes review proceedings that serve as the basis for Eagle

 View’s motion concern patents that are asserted in the lawsuit, this case is an

 entirely different matter.   Namely, this case arose from specific infringement

 allegations concerning specific accused products.            Defendants’ invalidity

 arguments and counterclaims were brought in response to those allegations. By

 contrast, inter partes review proceedings do not require the presence of

 infringement allegations.     Moreover, given their nature, inter partes review

 proceedings are not equivalent to district court litigation, and do not place

 limitations on subsequent court proceedings under the res judicata doctrine. In

 short, inter partes review proceedings before the PTAB and patent litigation

 proceedings in District Court involve different causes of action and different issues,

 and Eagle View’s res judicata arguments fall flat. Eagle View is overreaching,

 and its attempt to expand inter partes review estoppel through an unrelated

 doctrine should not be credited.

         Finally, there is no practical reason to limit the presentation of invalidity

 theories at trial. It will be difficult, if not impossible, to implement Eagle View’s

 request for an exclusion of evidence and arguments without fundamental

 disruption and confusion. The prior art that is the subject of Eagle View’s motion

 relates, among other things, to invalidity arguments regarding patents and at least

 nine of the eleven asserted claims that were not addressed in any final inter partes


                                           3
 ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 8 of 26 PageID: 36734



 review decision at all, as well as invalidity arguments that are not based solely on

 printed publications.   Even Eagle View acknowledges that these patents and

 arguments are not subject to inter partes review estoppel. And yet, against this

 backdrop, Eagle View has set forth no suggestion as to how its request for

 exclusion should be implemented at trial. The impact of the inter partes review

 estoppel, if any, can be addressed following trial. Eagle View has failed to set

 forth any credible argument that it will be prejudiced if Defendants are permitted to

 present invalidity theories at trial without restriction.   Because Eagle View’s

 position is unsupported, granting its motion presents a risk that this case will have

 to be tried again due to an incorrect exclusion of evidence. Eagle View’s motion is

 unfounded, unjustified, and runs the risk of significantly disrupting these

 proceedings. It should be denied outright.

 II.     BACKGROUND
         The validity of only two of the eleven currently asserted claims were

 addressed in final written decisions issued by the PTAB as a result of inter partes

 review proceedings. Specifically, of the currently asserted claims, only validity

 arguments relating to claim 26 of U.S. Patent No. 8,825,454 (“the ‘454 patent”)

 and claim 25 of U.S. Patent No. 9,135,737 (“the ‘737 patent”) were addressed in

 final written decisions. None of the other asserted claims – including claim 12 of

 U.S. Patent No. 8,818,770 (“the ‘770 patent”) – was the subject of a validity


                                          4
 ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 9 of 26 PageID: 36735



 determination in a final written decision. Importantly, as Eagle View recognizes,

 in its final written decisions, the PTAB only determined – albeit incorrectly – that

 claim 26 of the ‘454 patent and claim 25 of the ‘737 patent are not invalid in view

 of the Avrahami and Applicad printed publications. Indeed, the PTAB found that

 the prior art cited by Defendant Xactware Solutions, Inc. (“Xactware”) made out a

 case of obviousness as to both claims, but was outweighed by an evidentiary

 presumption of commercial success.

         Xactware filed petitions for inter partes review regarding the ‘454 patent,

 the ‘737 patent, and the ‘770 patent. With regard to the ‘454 Patent, Xactware

 filed two petitions, and only one of those petitions resulted in a final written

 decision regarding the claim asserted here – claim 26. Specifically, in one petition,

 Xactware argued that claim 26 of the ‘454 patent is invalid in view of the

 Avrahami and Applicad printed publications as well as the combination of the

 Hsieh and Applicad printed publications. [Dkt. No. 583-3 at Ex. 3, p. 2.] In its

 other petition, Xactware argued that claim 26 of the ‘454 patent is invalid in view

 of the McKeown and Applicad printed publications. [Christie Decl. at Ex. 1 at pp.

 2, 5.]1 Nonetheless, the PTAB only initiated inter partes review proceedings on

 invalidity grounds based on the combination of the Avrahami and Applicad printed



 1
  “Christie Decl.” refers to the concurrently submitted declaration of Scott S.
 Christie filed in support of this opposition.
                                          5
 ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 10 of 26 PageID: 36736



  publications and only issued a final written decision regarding claim 26 concerning

  that combination. [Dkt. No. 583-3 at Ex. 2; Christie Decl. at Ex. 1 at pp. 2, 5.]

          With regard to the ‘737 patent, Xactware similarly filed two petitions for

  inter partes review, and only one of those petitions resulted in a final written

  decision regarding the claim asserted here – claim 25. In one of those petitions,

  Xactware argued that claim 25 of the ‘737 patent is invalid in view of the

  Avrahami and Applicad printed publications as well as the combination of the

  Hsieh and Applicad printed publications.      [Dkt. No. 583-3 at Ex. 8, p. 5.] In its

  other petition, Xactware argued that claim 25 of the ‘737 patent is invalid in view

  of the McKeown and Applicad printed publications. [Christie Decl. at Ex. 2, pp. 5,

  12.] Yet the PTAB only initiated inter partes review proceedings on invalidity

  grounds based on the combination of the Avrahami and Applicad printed

  publications, and only issued a final written decision regarding claim 25

  concerning that combination. [Dkt. No. 583-3 at Ex. 7, pp. 5, 36; Christie Decl. at

  Ex. 2, pp. 5, 12.]

          With regard to the ‘770 patent, Xactware filed two petitions for inter partes

  review, but the PTAB did not institute proceedings regarding claim 12, which is

  the sole claim of the ‘770 patent that is asserted here. As such, although the PTAB

  issued a final written decision regarding certain claims of the ‘770 patent, it did not

  issue a final written decision on the claim of that patent currently asserted in this


                                            6
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 11 of 26 PageID: 36737



  case – claim 12. Xactware argued in one petition for inter partes review that claim

  12 is invalid in view of the combination of the Hsieh and Applicad printed

  publications. [Dkt. No. 583-3 at Ex. 5, p. 5.] In its other petition regarding that

  claim, Xactware argued that claim 12 of the ‘770 patent is invalid over the

  Avrahami and Applicad printed publications as well as the McKeown and

  Applicad printed publications. [Christie Decl. at Ex. 3, pp. 5, 12.] Nonetheless, the

  PTAB did not institute inter partes review proceedings regarding claim 12 of the

  ‘770 patent on any grounds. [Dkt. No. 583-3 at Ex. 5, p. 17; Ex. 6, p. 2; Christie

  Decl. at Ex. 3, pp. 5, 12.]

          The following chart summarizes the results of the inter partes review

  proceedings sought by Xactware concerning the patent claims implicated by Eagle

  View’s motion:

                                                                           Institution
                                                                            and Final
                                Printed Publication-Based Argument           Written
      Asserted Patent
                                 set Forth in Petitions for Inter Partes    Decision
          Claim
                                                 Review                    Addressing
                                                                            Asserted
                                                                          Patent Claim
  Claim 26 of the ‘454          First Petition: Avrahami and Applicad; Institution in
  patent                        Hsieh and Applicad                       view of
                                                                         Avrahami and
                                Second Petition: McKeown and             Applicad;
                                Applicad
                                                                         Final Written
                                                                         Decision states
                                                                         that claim is
                                                                         not invalid

                                              7
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 12 of 26 PageID: 36738




                                                                           over Avrahami
                                                                           and Applicad.
  Claim 25 of the ‘737         First Petition: Avrahami and Applicad;      Institution in
  patent                       Hsieh and Applicad                          view of
                                                                           Avrahami and
                               Second Petition: McKeown and                Applicad;
                               Applicad
                                                                           Final Written
                                                                           Decision states
                                                                           that claim is
                                                                           not invalid
                                                                           over Avrahami
                                                                           and Applicad.
  Claim 12 of the ‘770         First Petition: Hsieh and Applicad          No institution;
  patent                                                                   no final
                               Second Petition: Avrahami and               written
                               Applicad; McKeown and Applicad              decision.


  III.    ARGUMENT

          A.        Inter Partes Review Estoppel is Limited
          The estoppel placed on civil litigation proceedings as a result of inter partes

  review is set forth in 35 U.S.C. §315(e)(2):

          Civil actions and other proceedings.--The petitioner in an inter partes
          review of a claim in a patent under this chapter that results in a final
          written decision under section 318(a), or the real party in interest or
          privy of the petitioner, may not assert either in a civil action arising in
          whole or in part under section 1338 of title 28 or in a proceeding
          before the International Trade Commission under section 337 of the
          Tariff Act of 1930 that the claim is invalid on any ground that the
          petitioner raised or reasonably could have raised during that inter
          partes review.

  35 U.S.C. §315(e)(2) (emphasis added).            Among other things, the statutory

  language itself indicates that estoppel is applied on a patent claim-by-patent claim

                                              8
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 13 of 26 PageID: 36739



  basis. See Depomed, Inc. v. Purdue Pharma L.P., No. CV 13-571 (MLC), 2016

  WL 8677317, at *8 (D.N.J. Nov. 4, 2016) (“if a claim of a patent is not instituted

  in an IPR, and there is no final written decision as to that claim, the estoppel

  provisions of 35 U.S.C. § 315(e) do not apply”).2 That is, the estoppel provision is

  triggered in an inter partes review of a patent claim that results in a final written

  decision, and the party subject to the provision may not assert, under certain

  circumstances, specific invalidity grounds regarding that patent claim in a civil

  action. Correspondingly, as the Federal Circuit has explained, inter partes review

  of a claim “does not begin until it is instituted.”      Shaw Indus. Grp., Inc. v.

  Automated Creel Sys., Inc., 817 F.3d 1293, 1300 (Fed. Cir. 2016), cert. denied, 137

  S. Ct. 374 (2016). As such, in the absence of an institution, there can be no inter

  partes review-based estoppel. See id.

          Likewise, as the Federal Circuit explained in Shaw, when the PTAB does

  not institute inter partes review proceedings on a specific ground, there is no inter

  partes review-based estoppel on that ground. Id. (“Shaw raised its Payne-based

  ground in its petition for IPR. the [Board] denied the petition as to that ground,

  thus no IPR was instituted on that ground. . . . Shaw did not raise—nor could it


  2
    Depomed cites to Synopsys, Inc. v. Mentor Graphics Corp., 814 F.3d 1309, 1316
  (Fed. Cir. 2016) as support for that principle. See Synopsys, 814 F.3d at 1316
  (“The validity of claims for which the [PTAB] did not institute inter partes review
  can still be litigated in district court.”) Synopsys was overruled on other grounds by
  Aqua Prod., Inc. v. Matal, 872 F.3d 1290 (Fed. Cir. 2017).
                                            9
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 14 of 26 PageID: 36740



  have reasonably raised—the Payne-based ground during the IPR.”).           Without

  institution, the ground cannot be raised during inter partes review, which is what

  the pertinent statute requires. See id.; see also 35 U.S.C. § 315(e)(2). In other

  words, non-instituted grounds are not subject to the estoppel bar of 35 U.S.C. §

  315 because such grounds cannot be raised during inter partes review. See Shaw,

  817 F.3d at 1300; Depomed, 2016 WL 8677317, at *6 n.4 (recognizing that

  “noninstituted grounds do not become part of the IPR” and are not subject to

  estoppel under 35 U.S.C. § 315(e)(2)); see also HP Inc. v. MPHJ Tech. Inv., LLC,

  817 F.3d 1339, 1347 (Fed. Cir. 2016) (“[N]oninstituted grounds were not raised

  and, as review was denied, could not be raised in the IPR. Therefore, the estoppel

  provisions of § 315(e)(1) [concerning other proceedings before the patent office]

  do not apply.”).

          District Courts have interpreted the Federal Circuit’s Shaw decision to mean

  that “§ 315(e)(2) estoppel applies only to grounds that were both raised in the IPR

  petition and instituted in the IPR proceeding.” Finjan, Inc. v. Blue Coat Systems,

  LLC, 283 F. Supp. 3d 839, 856 (N.D. Cal. 2017); Intellectual Ventures I LLC v.

  Toshiba Corp., 221 F. Supp. 3d 534, 553–54 (D. Del. 2016) (Shaw precludes

  application of estoppel to grounds on which inter partes review was not instituted,

  including grounds not presented in a petition “despite their public nature”); see

  also Koninklijke Philips N.V. v. Wangs All. Corp., No. CV 14-12298-DJC, 2018


                                           10
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 15 of 26 PageID: 36741



  WL 283893, at *4 (D. Mass. Jan. 2, 2018) (refusing to apply estoppel under 35

  U.S.C. § 315 to grounds not included in petitions for inter partes review).

  Moreover, because the Shaw court determined that “during” inter partes review –

  as relevant to 35 U.S.C. § 315 – refers to the period after institution, and a

  petitioner cannot raise or reasonably raise additional invalidity grounds at that time,

  estoppel should not apply to grounds that are not included in a petition regardless

  of the circumstances. See Philips, 2018 WL 283893, at *4; cf. Intellectual Ventures

  I LLC v. Toshiba Corp., No. CV 13-453-SLR, 2017 WL 107980, at *1-2 (D. Del.

  Jan. 11, 2017) (in light of Shaw, refraining from applying estoppel on an invalidity

  ground that was never raised in inter partes review, but reasonably could have

  been raised).3

          The statutory language makes it clear that estoppel should only apply, if at

  all, to grounds and claims that were adjudicated and conclusively addressed in a

  final written decision, and Shaw is consistent with this conclusion.         A party

  3
    Despite Eagle View’s implications, district courts have not universally interpreted
  the Shaw court’s determination that estoppel does not apply to non-instituted
  grounds to be dependent upon the PTAB’s reasoning behind its decision not to
  institute proceedings. See, e.g., Verinata Health, Inc. v. Ariosa Diagnostics, Inc,
  No. 12-CV-05501-SI, 2017 WL 235048, at *3 (N.D. Cal. Jan. 19, 2017) (rejecting
  argument that “Shaw only applies in a specific set of circumstances that were
  present in that case: where the PTAB chooses not to institute on some grounds
  because they are ‘redundant,’ but offers no explanation or analysis as to the
  redundancy”). Shaw stated that the “plain language of the statute prohibits the
  application of estoppel” to a non-instituted ground without regard to the basis for
  non-institution. Shaw, 817 F.3d at 1300; see HP Inc., 817 F.3d at 1347.


                                            11
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 16 of 26 PageID: 36742



  challenging validity is entitled to a resolution of its challenge on the merits. And

  here, the Court should permit Defendants to present their invalidity defenses,

  without restriction during trial. Eagle View’s contention that a broader application

  of estoppel is more appropriate flies in the face of the statute and the Federal

  Circuit’s controlling Shaw decision and is unsupported by citation to controlling

  authority.4

          Eagle View’s assertion that the Federal Circuit’s guidance in Shaw ought to

  be set aside in view of SAS Inst., Inc. v. Iancu, 138 S. Ct. 1348, 1354 (2018),

  should be rejected. Shaw, which directs that estoppel under 35 U.S.C. § 315(e)(2)

  be applied in a narrow manner, is controlling. See Barclay v. United States, 443

  F.3d 1368, 1373 (Fed. Cir. 2006) (“Panels of this court are bound by previous

  precedential decisions until overturned by the Supreme Court or by this court en

  banc.”). In SAS, the Supreme Court explained that when the PTAB initiates inter


  4
    The decision from a sister-court in this District in BTG Int'l Ltd. v. Amneal Pharm.
  LLC, 352 F. Supp. 3d 352, 374 n.13 (D.N.J. 2018) – which is currently subject to
  appellate proceedings – does not stand for the broad application of inter partes
  review-based estoppel that Eagle View seeks to apply in this case. In BTG, the
  plaintiffs sought to estop the defendants from asserting patent invalidity when the
  defendants prevailed on that issue before the PTAB. See id. Those circumstances
  are not before this court. Nonetheless, the BTG court rejected an application of
  inter partes review-based estoppel in connection with a motion in limine, and
  recognized that “case law contains no deep analysis of the [estoppel] issue.” See id.
  Notably, the BTG court explained that its “goal has been to hear all claims and
  compile the fullest possible record on the matters submitted to [the court] for
  decision.” Id.


                                           12
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 17 of 26 PageID: 36743



  partes review, it must review every challenged claim. SAS, 138 S. Ct. at 1353-54.

  The Supreme Court in SAS did not overrule Shaw, and in fact, did not address how

  estoppel under 35 U.S.C. § 315 should be applied at all.           Although the Federal

  Circuit has granted requests for remand to the PTAB to consider non-instituted

  grounds following SAS, Eagle View fails to point to any controlling law indicating

  that such a request is required.

           The law thus precludes the application of estoppel to any of the invalidity

  challenges in the “categories” identified in Eagle View’s motion, and Defendants

  should be permitted to address them at trial:

                Category 1 - Grounds that Defendants raised in their IPRs, were

                    instituted, and on which the PTAB issued a Final Written Decision.

                    The arguments that Defendants will present at trial are not identical to

                    those covered by this category. For example, Defendants will build

                    upon the prior-art based arguments that were addressed in the final

                    written decisions of the PTAB. That prior art is reflective of what was

                    known or used by others prior to the purported inventions of the

                    asserted claims. Those types of arguments – i.e., arguments that are

                    not solely based on patents and printed publications – cannot be raised

                    in inter partes review proceedings and should not be subject to




                                                13
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 18 of 26 PageID: 36744



                    estoppel or excluded from trial. See 35 U.S.C. § 311. There is no

                    basis for limiting the scope of the trial in this manner.5

                Category 2 - Grounds that Defendants raised in their IPRs, but were

                    not instituted, where a Final Written Decision issued on the instituted

                    grounds.    Under Shaw, non-instituted grounds are not subject to

                    estoppel even when a final written decision addressing a claim is

                    rendered. See Shaw, 817 F.3d at 1300; HP Inc., 817 F.3d at 1347.

                    Moreover, it is incorrect to characterize claim 12 of the ‘770 patent as

                    falling within this category. Inter partes review proceedings were

                    never instituted with regard to claim 12 of the ‘770 patent, and there is

                    no question that the estoppel provisions of 35 U.S.C. § 315 do not

                    apply. See Depomed, 2016 WL 8677317, at *8.

                Category 3 - Grounds that Defendants “reasonably could have raised”

                    in their IPRs for which the PTAB issued a Final Written Decision. As

                    noted above, courts have interpreted Shaw to mean that inter-partes

                    review estoppel should not be applied to grounds that are not included

                    in a petition. Philips, 2018 WL 283893, at *4; Intellectual Ventures I,


  5
   Case law cited by Eagle View itself recognizes that inter partes review-based
  estoppel cannot affect arguments unavailable in inter partes review. See
  Milwaukee Elec. Tool Corp. v. Snap-On Inc., 271 F. Supp. 3d 990, 1030 (E.D. Wis.
  2017) (“To the extent any reference mentioned . . . can be used to support another
  ground of relief not available to an IPR petitioner, it can be used for that purpose.”).
                                                 14
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 19 of 26 PageID: 36745



                    2017 WL 107980, at *1-2. That interpretation applies in this case as

                    well.6 Although Eagle View contends that the PTAB’s interpretation

                    of 35 U.S.C. § 315(e) weighs in favor of applying estoppel to grounds

                    not included in the petition, the PTAB’s decisions are not binding on

                    this court. Likewise, the PTAB has demonstrated its fallibility in

                    interpreting the inter partes review statute. By way of example only,

                    its policy of partial institution was rejected by the Supreme Court in

                    SAS. See SAS, 138 S. Ct. at 1353-54.

          B.        The Doctrine of Res Judicata is Inapplicable and Does Not Bar
                    Defendants’ Invalidity Arguments
          Eagle View’s claim that invalidity arguments should be excluded from trial

  under the doctrine of res judicata – which is also known as claim preclusion – is




  6
    As at least one court has recognized, requiring a petition to include every ground
  one “think[s] might be relevant” in a petition in order to avoid estoppel is
  “inconsistent” with the constraints and limitations placed on inter partes review
  petitions and proceedings. See Intellectual Ventures I, 2017 WL 107980, at *1.
  Moreover, it is clear under Shaw that petitioned, but non-instituted grounds should
  not be subject to estoppel for the claims addressed in final written decisions. In
  this case, that means that Defendants should not, at the very least, be estopped
  from arguing that claim 26 of the ‘454 patent and claim 25 of the ‘737 patent are
  invalid in view of Hsieh and Applicad and/or McKeown and Applicad. Likewise,
  because claim 12 of the ‘770 patent was never part of the inter partes review
  proceedings and not subject to estoppel at all, there is no doubt that under Shaw,
  Defendants may argue at trial that claim 12 is invalid in view of Avrahami and
  Applicad, Hsieh and Applicad and/or McKeown and Applicad.


                                               15
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 20 of 26 PageID: 36746



  entirely without merit.7 Res judicata requires “(1) a final judgment on the merits in

  a prior suit involving; (2) the same parties or their privities; and (3) a subsequent

  suit based on the same cause of action.” CoreStates Bank, N.A. v. Huls Am., Inc.,

  176 F.3d 187, 194 (3d Cir. 1999) (emphasis added). As Eagle View recognizes –

  but fails to appreciate – res judicata issues “particular to patent law” are governed

  by Federal Circuit law. Hallco Mfg. Co. v. Foster, 256 F.3d 1290, 1294 (Fed. Cir.

  2001).

          In accordance with res judicata analysis, “a ‘claim’ rests on a particular

  factual transaction or series thereof on which a suit is brought.” Foster v. Hallco

  Mfg. Co., 947 F.2d 469, 479 (Fed. Cir. 1991). Accordingly, “[a]n assertion of

  invalidity of a patent by an alleged infringer is not a ‘claim’ but a defense to the

  patent owner's ‘claim.’”    Id.   Furthermore, “that the issues of invalidity and

  enforceability are raised in a declaratory judgment action does not change what is

  the ‘claim.’” Id. Therefore, “the ‘claim’ of the declaratory judgment suit is based

  on the facts related to the patent owner's charge of infringement.” Id. In short,

  therefore, for the purposes of a res judicata analysis, Defendants’ invalidity

  defenses and counterclaims in this action are tied to and rest upon Plaintiff’s


  7
   Although issue preclusion or collateral estoppel has been characterized as falling
  within the ambit of “res judicata,” Eagle View only argues (incorrectly) that claim
  preclusion should be applied here. Hallco Mfg. Co. v. Foster, 256 F.3d 1290, 1294
  (Fed. Cir. 2001). Thus, for the purposes of this brief, “res judicata” refers only to
  claim preclusion.
                                           16
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 21 of 26 PageID: 36747



  infringement allegations. The infringement allegations serve as the basis for the

  Defendants’ “claims” and “causes of action” here.

          In contrast, inter partes review proceedings are not dependent upon and do

  not require infringement allegations. See 35 U.S.C. §§ 311, 315 (indicating that

  inter partes review can proceed even in the absence of an infringement suit or

  infringement allegation). Accordingly, for the purposes of res judicata, an inter

  partes review proceeding is not the same cause of action as a patent infringement

  litigation – even when the same patent is implicated. Eagle View unsurprisingly

  fails to provide any support for its contention that “this lawsuit is based on the

  same set of transactional facts as the IPRs” because none exists. Insofar as the

  inter partes review proceedings regarding the patents asserted here and this

  litigation itself are not based on the same cause of action, res judicata is

  inapplicable. Furthermore, the invalidity challenges in an IPR proceeding are

  strictly limited to “patents or printed publications,” 35 U.S.C. §311(b), while

  invalidity challenges at trial are unrestricted. Hence even the breadth of invalidity

  issues do not present the same cause of action in an inter partes review proceeding

  as are presented at trial. Accordingly res judicata does not apply here.

          Moreover, res judicata should not be applied when the first judgment sought

  to be relied upon was rendered in a forum that did not permit the party that may be

  subject to preclusion to proceed with its entire claim. See CoreStates Bank, 176


                                           17
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 22 of 26 PageID: 36748



  F.3d at 198; see also Restatement (Second) of Judgments § 26(1)(c); cf. Purter v.

  Heckler, 771 F.2d 682, 691 (3d Cir. 1985) (“when res judicata is applied in the

  context of administrative proceedings under the Act, it is not encrusted with the

  rigid finality that characterizes its application in purely judicial proceedings”). By

  design, an inter partes review proceeding is limited. See, e.g., 35 U.S.C. §311(b)

  (inter partes concerns a challenge to one or more claims of a patent “only on a

  ground that could be raised under section 102 or 103 and only on the basis of prior

  art consisting of patents or printed publications”); 35 U.S.C. §316 (granting the

  United States Patent and Trademark Office the ability to establish regulations for

  inter partes review); see also 37 CFR § 42.24 (placing limits on length of

  submissions to the PTAB). District court litigation proceedings relating to patent

  validity, by contrast, are more extensive.      For example, in district court, no

  limitation is placed on the types of invalidity arguments that can be advanced and

  fulsome discovery – from parties and third-parties – is available. At least in view

  of these significant differences, there is no reason why a limited, administrative

  proceeding should prevent a party from proceeding with invalidity arguments in

  district court under the doctrine of res judicata. And once again, Eagle View fails

  to provide any support for its contrary position.8



  8
    Moreover, Eagle View ignores that an application of res judicata would render
  the estoppel provisions of 35 U.S.C. § 315 superfluous. That is, there would be no
                                            18
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 23 of 26 PageID: 36749



          C.        The Exclusion of Invalidity Arguments Will Be Difficult to
                    Implement and May Require a New Trial
          Finally, any restriction on Defendants’ presentation at trial should be

  rejected as prejudicial to Defendants’ right to a fair trial.

          First, it will be difficult to implement Eagle View’s request. Eagle View’s

  motion only relates to three patent claims, even though it continues to assert a total

  of 11 patent claims in this case. And yet, through its request, Eagle View seeks to

  limit presentations relating to prior art that touches upon invalidity arguments

  relating to all of the patents in this case as well as bases for invalidity that could

  not have been raised in inter partes review proceedings. It is not possible to grant

  Eagle View’s request in a manner that does not unfairly impinge upon Defendants’

  ability to present its invalidity defenses. Nor has Eagle View framed its request in

  a manner that can be easily implemented. Indeed, Eagle View has asked for the

  exclusion of “evidence or argument regarding the estopped invalidity arguments at

  trial” without establishing any clear boundaries defining the material it seeks to

  exclude.

          Second, Eagle View has not established – let alone even implied – that it

  will somehow be prejudiced if its motion is not granted. There is no reason to

  believe that the trial will be streamlined or simplified if certain invalidity defenses

  need for an estoppel provision regarding invalidity arguments made in inter partes
  review if those arguments would nevertheless be precluded by the res judicata
  doctrine.
                                              19
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 24 of 26 PageID: 36750



  relating to only a subset of the asserted claims are excluded. As noted above, the

  prior art that is the subject of Eagle View’s motion– as well as arguments

  regarding that art – will remain in the case even if Eagle View’s request is granted.

          Third, the practical response to Eagle View’s motion is not to limit the scope

  of invalidity arguments at trial, but to allow a full trial record to develop. This is

  especially true because Eagle View’s motion relates to only three of 11 asserted

  claims. The other eight asserted claims must in all events be subject to every

  invalidity challenge available to Defendants. Even for the three asserted claims it

  identifies, Eagle View has not established that inter partes review-based estoppel

  is applicable, much less that it must be applied prior to trial by way of the

  exclusion of evidence and argument. Correspondingly, because patent invalidity is

  a critical issue in this case, the erroneous exclusion of invalidity arguments now

  may result in a mandatory retrial of what is likely to be a lengthy and complicated

  proceeding. Indeed, because – as even Eagle View acknowledges – there are

  competing interpretations of controlling law regarding inter partes review-based

  estoppel, it would be most prudent for the Court were to permit the development of

  a full record. See BTG, 352 F. Supp. 3d at 374 n.13.

  IV.     CONCLUSION
          For the foregoing reasons, the Court should deny Eagle View’s motion and

  allow Defendants to pursue their invalidity arguments at trial without restriction.


                                            20
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 25 of 26 PageID: 36751



  Dated: May 16, 2019                       Respectfully submitted,

                                            s/ Scott S. Christie
                                            Scott S. Christie
                                            Matthew A. Sklar
                                            Ravin R. Patel
                                            MCCARTER & ENGLISH, LLP
                                            Four Gateway Center
                                            100 Mulberry Street
                                            Newark, New Jersey 07102
                                            (973) 848-5388

                                            Lee Carl Bromberg
                                            Wyley S. Proctor
                                            Brian M. Seeve
                                            Thomas R. Fulford
                                            Thomas F. Foley
                                            James Thomson
                                            MCCARTER & ENGLISH, LLP
                                            265 Franklin St.
                                            Boston, Massachusetts 02110
                                            (617) 449-6500

                                            Counsel for Defendants Xactware
                                            Solutions, Inc. and Verisk Analytics,
                                            Inc.




                                       21
  ME1 30377064v.3
Case 1:15-cv-07025-RMB-JS Document 628 Filed 05/16/19 Page 26 of 26 PageID: 36752



                          CERTIFICATE OF SERVICE

          The undersigned hereby certifies that true copies of the foregoing

  DEFENDANTS’ BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION IN

  LIMINE TO EXCLUDE ANY ARGUMENT, EVIDENCE, TESTIMONY, OR

  REFERENCE TO ANY OF DEFENDANTS’ INVALIDITY THEORIES

  ESTOPPED BY INTER PARTES REVIEW and supporting documents were

  caused to be served on May 16, 2019 via ECF and/or email upon counsel of record.


                                             By: s/Scott S. Christie
                                                   Scott S. Christie




  ME1 30377064v.3
